 

SHARE EXCHANGE AGREEMENT

 

by and among

 

Soul and Vibe Entertainment, Inc. (“Soul”)

 

and

 

the Shareholder of Soul,

 

on the one hand;

 

and

 

Soul and Vibe Interactive Inc. (“Pubco”),

 

on the other hand

 

February 5, 2013

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of February 5, 2013 (this “Agreement”),
is made and entered into by and among Soul and Vibe Entertainment, Inc., a
Nevada corporation (“Soul”), and the sole shareholder of Soul (the
“Shareholder”), on the one hand; and Soul and Vibe Interactive Inc., a Nevada
corporation (“Pubco”), on the other hand.

 

RECITALS

 

WHEREAS, on February 5, 2013, the Board of Directors of Pubco has adopted
resolutions approving Pubco’s acquisition of the equity interests of Soul held
by the Shareholder (the “Acquisition”) by means of a share exchange with the
Shareholder, upon the terms and conditions hereinafter set forth in this
Agreement;

 

WHEREAS, the Shareholder owns all of the equity interests, consisting of
18,000,000 shares of common stock of Soul (the “Soul Shares”) and any other
shares of capital stock or otherwise, of Soul (the “Soul Equity Interest”);

 

WHEREAS, upon consummation of the transactions contemplated by this Agreement,
Soul will become a 100% wholly-owned subsidiary of Pubco; and

 

WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Acquisition shall qualify as a tax free reorganization
under the Code, and that this share exchange transaction shall qualify as a
transaction in securities exempt from registration or qualification under the
Securities Act of 1933, as amended and in effect on the date of this Agreement.

   

AGREEMENT

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

THE ACQUISITION

 

1.1         The Acquisition. Upon the terms and subject to the conditions
hereof, at the Closing (as hereinafter defined) the parties shall do the
following:

 

(a)         The Shareholder will sell, convey, assign, transfer and deliver to
Pubco certificates representing the Soul Equity Interest held by the
Shareholder, which in the aggregate shall constitute 100% of the issued and
outstanding equity interests of Soul, accompanied by a properly executed and
authenticated stock power or instrument of like tenor.

 

(b)         As consideration for the acquisition of the Soul Equity Interest,
Pubco shall issue an aggregate of Thirty-seven Million (37,000,000) newly and
duly issued, fully paid and non-assessable shares (the “Issuable Shares”) of
Pubco common stock, par value $.001 (“Pubco Common Stock”). At the Closing, the
outstanding Soul Equity Interests beneficially owned by the Shareholder shall be
contributed and transferred to Pubco and Pubco shall issue, and authorize its
transfer agent to issue, the Issuable Shares. The Issuable Shares shall equal
approximately 80% of the outstanding shares of Pubco Common Stock immediately
subsequent to the Closing.

 

(c)         No fractional shares of Pubco Common Stock shall be issued in the
Acquisition. If the number of Soul Shares held by the Shareholder immediately
prior to the Closing would result in the issuance of a fractional share of Pubco
Common Stock, that product will be rounded down to the nearest whole number of
shares of Pubco Common Stock if it is less than the fraction of one-half (.5) of
one share of Pubco Common Stock or rounded up to the nearest whole number of
shares of Pubco Common Stock if the said product is equal to or greater than the
fraction of one-half (.5) of one share of Pubco Common Stock.

 

 

 

 

1.2         Closing Date. The closing of the Acquisition (the “Closing”) shall
take place on February 7, 2013, or on such other date as may be mutually agreed
upon by the parties, simultaneously with the execution and delivery of this
Agreement. Such date is referred to herein as the “Closing Date.”

 

1.3         Surrender and Exchange of Certificates.

 

(a)         At the Closing, Pubco shall deliver to its transfer agent a letter
of instruction to prepare and deliver to Soul’s counsel, who shall act as
exchange agent for the benefit of the Shareholder (the “Exchange Agent”),
certificates representing the appropriate number of shares of Pubco Common Stock
issuable hereunder in exchange for all outstanding Soul Equity Interests. The
Issuable Shares evidenced by the certificates shall be registered in the name of
the Shareholder.

 

(b)          Promptly after the Closing and upon surrender of a certificate or
certificates representing the Soul Equity Interest outstanding immediately prior
to the Closing (or an affidavit and indemnification in form reasonably
acceptable to counsel for Pubco stating that the Shareholder has lost their
certificate or certificates or that such have been destroyed), Pubco shall issue
to the Shareholder so surrendering such certificate or certificates, a
certificate or certificates registered in the name of the Shareholder
representing the number of shares of Pubco Common Stock that such Shareholder
shall be entitled to receive. Until the certificate, certificates or affidavit
is or are surrendered as contemplated by this Section 1.3(b) hereof, each
certificate or affidavit that immediately prior to the Closing represented any
outstanding Soul Equity Interest shall be deemed at and after the Closing to
represent only the right to receive upon surrender as aforesaid the Pubco Common
Stock.

 

1.4         Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Shareholder, Soul, and/or Pubco (as applicable)
shall take all such lawful and necessary action.

 

1.5         Certain Definitions. The following capitalized terms as used in this
Agreement shall have the respective definitions:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Best Knowledge” means the actual knowledge, after due investigation and
inquiry, of the officers, directors or advisors of the referenced party.

 

“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.

 

“Liabilities” means any direct or indirect indebtedness, guaranty, endorsement,
claim, loss, damage, deficiency, cost, expense, obligation or responsibility,
fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or
unliquidated, secured or unsecured.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of Pubco.

 

- 2 -

 

 

“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k) of the Securities Act.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.

 

“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“SEC” means the Securities & Exchange Commission.

 

“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes.

 

“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means the following markets or exchanges on which Pubco Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT LLC,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the OTC QB operated by the OTC Markets
Group or the OTC Bulletin Board.

 

“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.

 

“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

“U.S. Person” as defined in Regulation S of the Securities Act means: (i) a
natural person resident in the United States; (ii) any partnership or
corporation organized or incorporated under the laws of the United States; (iii)
any estate of which any executor or administrator is a U.S. Person; (iv) any
trust of which any trustee is a U.S. Person; (v) any agency or branch of a
foreign entity located in the United States; (vi) any nondiscretionary account
or similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. Person; (vii) any discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated and (if an individual) resident in the
United States; and (viii) a corporation or partnership organized under the laws
of any foreign jurisdiction and formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

 

         1.6         Tax Consequences.  It is intended that the terms and
conditions of this Agreement comply in all respects with Section 368(a)(1)(B)
and/or Section 351 of the Code and the regulations corresponding thereto, so
that the Acquisition shall qualify as a tax-free reorganization under the Code.

 

- 3 -

 

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SOUL

 

Except as otherwise disclosed herein or in the disclosure schedule delivered by
Soul to Pubco at the time of execution of this Agreement, Soul hereby represents
and warrants to Pubco as of the date hereof and as of the Closing Date (unless
otherwise indicated), as follows:

 

2.1         Organization. Soul has been duly incorporated, validly exists as a
corporation, and is in good standing under the laws of its jurisdiction of
incorporation, and has the requisite power to carry on its business as now
conducted. Set forth on Schedule 2.1 of the disclosure schedules is a list of
those jurisdictions in which Soul presently conducts its business, owns, holds
and operates its properties and assets.

 

2.2         Capitalization. The authorized capital stock of Soul consists of (i)
95,000,000 shares of common stock, $0.001 par value per share, and (ii)
5,000,000 shares of Preferred Stock, $0.001 par value per share, of which at the
Closing, 18,000,000 shares of common stock and no shares of preferred stock
shall be issued and outstanding. All of the issued and outstanding shares of
capital stock of Soul, as of the Closing, are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights. There are no voting
trusts or any other agreements or understandings with respect to the voting of
Soul’s capital stock. Except as set forth in the preceding sentence, no other
class of capital stock or other security of Soul is authorized, issued, reserved
for issuance or outstanding. There are no authorized or outstanding options,
warrants, equity securities, calls, rights, commitments or agreements of any
character by which Soul or the Shareholder is obligated to issue, deliver or
sell, or cause to be issued, delivered or sold, any shares of capital stock or
other securities of Soul. There are no outstanding contractual obligations
(contingent or otherwise) of Soul to retire, repurchase, redeem or otherwise
acquire any outstanding shares of capital stock of, or other ownership interests
in, Soul.

 

2.3         Subsidiaries. As of the Closing, Soul has no direct or indirect
subsidiaries, except as disclosed in Schedule 2.3 of the disclosure schedules
hereto (collectively the “Soul Subsidiaries,” and each a “Soul Subsidiary”).
Each Soul Subsidiary is an entity duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of formation and has the
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Soul owns all of the shares of each Soul
Subsidiary, and there are no outstanding options, warrants, subscriptions,
conversion rights or other rights, agreements or commitments obligating any Soul
Subsidiary to issue any additional shares of common stock or ordinary stock, as
the case may be, of such subsidiary, or any other securities convertible into,
exchangeable for or evidence the right to subscribe for or acquire from any Soul
Subsidiary any shares of such subsidiary.

 

2.4         Certain Corporate Matters. Soul is duly qualified to do business as
a corporation and is in good standing under the laws of the state of Nevada, and
in each other jurisdiction in which the ownership of its property or the conduct
of its business requires it to be so qualified, except where the failure to be
so qualified would not have a Material Adverse Effect on Soul’s financial
condition, results of operations or business. Soul has full corporate power and
authority and all authorizations, licenses and permits necessary to carry on the
business in which it is engaged and to own and use the properties owned and used
by it.

 

2.5         Authority Relative to this Agreement. Soul has the requisite power
and authority to enter into this Agreement and to carry out its respective
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby by Soul have been
duly authorized by Soul’s Board of Directors and no other actions on the part of
Soul are necessary to authorize this Agreement or the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by Soul
and constitutes a valid and binding agreement, enforceable against Soul in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

2.6         Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by Soul of the
transactions contemplated by this Agreement. Neither the execution and delivery
of this Agreement by Soul nor the consummation by Soul of the transactions
contemplated hereby, nor compliance by them with any of the provisions hereof,
will (a) conflict with or result in any breach of any provisions of the charter
or bylaws (or operating agreement) of Soul or any Soul Subsidiary, (b) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, Contract, agreement or other instrument or
obligation to which Soul or any Soul Subsidiary is a party or by which any of
their respective properties or assets may be bound, or (c) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Soul or any
Soul Subsidiary, or any of its properties or assets, except in the case of
clauses (b) and (c) for violations, breaches or defaults which are not in the
aggregate material to Soul taken as a whole.

 

- 4 -

 

 

2.7         Books and Records and Financial Statements. The consolidated audited
balance sheets for Soul for its last fiscal year ended December 31, 2011 and the
unaudited interim balance sheet for the nine-month period ended September 30,
2012 (the “Soul Accounting Date”), together with related statements of income,
cash flows, and changes in shareholder’s equity for such fiscal years and
interim period then ended (collectively, the “Soul Financial Statements”) to be
supplied on or before the Closing Date:

 

(i)are in accordance with the books and records of Soul; and



(ii)present fairly the financial condition of Soul as of the respective dates
indicated and the results of operations for such periods.

 

Soul has not received any advice or notification from its independent certified
public accountants that Soul has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Soul
Financial Statements or the books and records of Soul, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Soul
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Soul. Soul has not engaged in any transaction, maintained any bank account,
or used any funds of Soul, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Soul.

 

2.8         Intellectual Property. Soul owns, is licensed or otherwise possesses
legally enforceable rights to use, license and exploit all issued patents,
copyrights, trademarks, service marks, trade names, trade secrets, and
registered domain names and all applications for registration therefor
(collectively, the “Intellectual Property Rights”) and all computer programs and
other computer software, databases, know-how, proprietary technology, formulae,
and development tools, together with all goodwill related to any of the
foregoing (collectively, the “Intellectual Property”), in each case as is
necessary to conduct its business as presently conducted, the absence of which
would be considered reasonably likely to result in a Material Adverse Effect.

 

2.9         Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Soul, threatened
against or affecting Soul or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither Soul nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Knowledge of Soul, there is not pending or contemplated, any investigation by
the SEC involving Soul or any current or former director or officer of Soul.

 

2.10         Legal Compliance. To the Best Knowledge of Soul, no claim has been
filed against Soul or any of the Soul Subsidiaries alleging a violation of any
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof. Soul and each of the Soul Subsidiaries holds all of
the material permits, licenses, certificates or other authorizations of foreign,
federal, state or local governmental agencies required for the conduct of their
respective businesses as presently conducted.

 

2.11         Contracts. Except as disclosed in Schedule 2.11 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Soul or the Soul Subsidiaries. Neither Soul nor the Soul
Subsidiaries is in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which they are a party or
by which they or any of their properties or assets are bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each of the
Contracts disclosed in Schedule 2.11 are assets of Soul, either directly or
through the Soul Subsidiaries, and are now, and will be at closing, in full
force and effect in accordance with their respective terms.

 

- 5 -

 

 

2.12         Material Changes. Since the Soul Accounting Date: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) Soul has not incurred
any Liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, and (B) liabilities not required to be reflected in Soul’s
financial statements pursuant to GAAP, (iii) Soul has not altered its method of
accounting, (iv) Soul has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) Soul
has not issued any equity securities to any officer, director or Affiliate.

 

2.13         Labor Relations. No labor dispute exists or, to the Knowledge of
Soul, is imminent with respect to any of the employees of Soul or a Soul
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect. None of Soul’s or Soul Subsidiaries’ employees is a member of a union
that relates to such employee’s relationship with Soul or such Soul Subsidiary,
and neither Soul nor any of the Soul Subsidiaries is a party to a collective
bargaining agreement, and Soul and the Soul Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
Knowledge of Soul, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject Soul or any
of the Soul Subsidiaries to any liability with respect to any of the foregoing
matters. Soul and the Soul Subsidiaries are in compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

2.14         Title to Assets. Soul and the Soul Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of Soul and the Soul Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by Soul and the Soul Subsidiaries and Liens for the payment of
Taxes, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by Soul and the Soul Subsidiaries
are held by them under valid, subsisting and enforceable leases with which Soul
and the Soul Subsidiaries are in compliance.

 

2.15         Transactions with Affiliates and Employees. None of the officers or
directors of Soul and, to the Knowledge of Soul, none of the employees of Soul
or a Soul Subsidiary is presently a party to any transaction with Soul or any
Soul Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Knowledge of Soul, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000, other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Soul or a Soul Subsidiary and
(iii) other employee benefits.

 

2.16         Business Records and Due Diligence. Soul has received and reviewed
all of the Pubco materials and items set out infra in paragraph 4.32.

 

2.17         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Soul to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

 

2.18         Registration Rights. No Person has any right to cause Soul (or any
successor) to effect the registration under the Securities Act of any securities
of Soul (or any successor).

 

2.19         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Soul and each Soul Subsidiary has timely filed all necessary Tax Returns
and has paid or accrued all Taxes shown as due thereon, and Soul has no
Knowledge of a tax deficiency which has been asserted or threatened against Soul
or any Soul Subsidiary.

 

- 6 -

 

 

2.20         No General Solicitation. Neither Soul nor any person acting on
behalf of Soul has offered or sold securities in connection herewith by any form
of general solicitation or general advertising.

 

2.21         Foreign Corrupt Practices. Neither Soul, nor to the Knowledge of
Soul, any agent or other person acting on behalf of Soul, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by Soul
(or made by any person acting on its behalf of which Soul is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

 

2.22         Obligations of Management. Each officer and key employee of Soul
and Soul Subsidiaries is currently devoting substantially all of his or her
business time to the conduct of business of Soul and Soul Subsidiaries. Neither
Soul nor any of the Soul Subsidiaries is aware that any officer or key employee
of Soul or any Soul Subsidiary is planning to work less than full time at Soul
or any Soul Subsidiary, as applicable, in the future. No officer or key employee
is currently working or, to Soul’s Knowledge, plans to work for a competitive
enterprise, whether or not such officer or key employee is or will be
compensated by such enterprise.

 

2.23         Minute Books. The minute books of Soul and the Soul Subsidiaries
made available to Pubco contain a complete summary of all meetings and written
consents in lieu of meetings of directors and stockholders since the time of
incorporation.

 

2.24         Employee Benefits. Neither Soul nor any Soul Subsidiary has (nor
for the two years preceding the date hereof has had) any plans which are subject
to ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974 or
any successor law and the regulations and rules issued pursuant to that act or
any successor law.

 

2.25         Money Laundering Laws. The operations of Soul are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the money laundering statutes of all U.S. and
non-U.S. jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving Soul with respect to the Money Laundering Laws
is pending or, to the knowledge of Soul, threatened.

 

2.26         Disclosure. The inclusion of any item on any disclosure schedule
shall constitute disclosure for all purposes under this Agreement and all such
information is deemed to be fully disclosed to Pubco, and shall not be construed
as an indication of the materiality or lack thereof of such item.

  

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

Except as otherwise disclosed herein or in the disclosure schedule delivered by
the Shareholder to Pubco at the time of execution of this Agreement, the
Shareholder hereby represents and warrants to Pubco as of the date hereof and as
of the Closing Date (unless otherwise indicated), as follows:

 

3.1         Ownership of the Soul Equity Interest. The Shareholder owns,
beneficially and of record, good and marketable title to the amount of the Soul
Equity Interest set forth opposite such Shareholder’s name in Schedule 3.1
hereto, free and clear of all security interests, liens, adverse claims,
encumbrances, equities, proxies, options or voting agreements. The Shareholder
represent that he has no right or claims whatsoever to any equity interests of
Soul, other than the Soul Equity Interest and does not have any options,
warrants or any other instruments entitling him to exercise or purchase or
convert into additional equity interests of Soul. At the Closing, the
Shareholder will convey to Pubco good and marketable title to the Soul Equity
Interests, free and clear of any security interests, liens, adverse claims,
encumbrances, equities, proxies, options, shareholders’ agreements or
restrictions.

 

- 7 -

 

 

3.2         Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Shareholder and constitutes a valid
and binding agreement of such person, enforceable against such person in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

3.3         Acquisition of Restricted Securities for Investment. The Shareholder
acknowledges that the Issuable Shares will not be registered pursuant to the
Securities Act or any applicable state securities laws, that the Issuable Shares
will be characterized as “restricted securities” under federal securities laws,
and that under such laws and applicable regulations the Issuable Shares cannot
be sold or otherwise disposed of without registration under the Securities Act
or an exemption therefrom. In this regard, the Shareholder is familiar with Rule
144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
Further, the Shareholder acknowledges and agrees that:

 

(a)           The Shareholder is acquiring the Issuable Shares for investment,
for such Shareholder’s own account and not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and the Shareholder has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  The Shareholder further represents that he does not have
any Contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Issuable Shares.

 

(b)           The Shareholder understands that the Issuable Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Securities Act
pursuant to Section 4(2) thereof, and that Pubco’s reliance on such exemption is
predicated on the Shareholder’s representations set forth herein.

 

3.4         Status of Shareholder. The Shareholder is an “Accredited Investor”
as that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, an excerpt of which is included in the attached Annex I, and
such Shareholder is not acquiring the Issuable Shares as a result of any
advertisement, article, notice or other communication regarding the Issuable
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

3.5         Investment Risk. The Shareholder is able to bear the economic risk
of acquiring the Issuable Shares pursuant to the terms of this Agreement,
including a complete loss of the Shareholder’s investment in the Issuable
Shares.

 

3.6         Restrictive Legends. The Shareholder acknowledges that the
certificate(s) representing the Shareholder’s Issuable Shares shall each
conspicuously set forth on the face or back thereof a legend in substantially
the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

3.7         Disclosure. The representations and warranties and statements of
fact made by Shareholder in this Agreement are, as applicable, accurate, correct
and complete and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

- 8 -

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PUBCO

 

Except as otherwise disclosed herein or in the disclosure schedule delivered by
Pubco to Soul at the time of execution of this Agreement, Pubco hereby
represents and warrants to Soul and the Shareholder as of the date hereof and as
of the Closing Date (unless otherwise indicated), as follows:

 

4.1         Organization and Qualification. Pubco is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
State of Nevada, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. Pubco
is not, to its Knowledge, in violation nor default of any of the provisions of
its articles of incorporation, bylaws or other organizational or charter
documents (collectively the “Charter Documents”). Pubco is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect, and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

4.2         Authorization; Enforcement. Pubco has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by Pubco and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of Pubco and no further action is required by Pubco, the
Board of Directors or Pubco’s stockholders in connection therewith other than in
connection with the Required Approvals, as defined in Section 4.4. This
Agreement has been (or upon delivery will have been) duly executed by Pubco and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of Pubco enforceable against Pubco in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

4.3         No Conflicts. The execution, delivery and performance by Pubco of
this Agreement and the consummation by Pubco of the other transactions to which
it is a party and as contemplated hereby do not and will not: (i) conflict with
or violate any provision of Pubco’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of Pubco, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Pubco debt or otherwise) or other understanding to which Pubco is
a party or by which any property or asset of Pubco is bound or affected, or
(iii) subject to the Required Approvals, as defined by Section 4.4, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Pubco is subject (including federal and state securities laws and
regulations), or by which any property or asset of Pubco is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

4.4         Filings, Consents and Approvals. Pubco is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Pubco of this Agreement, other than the filing of
Current Report(s) on Form 8-K with the SEC and such filings as are required to
be made under applicable federal and state securities laws (collectively, the
“Required Approvals”).

 

4.5         Issuance of the Issuable Shares. The Issuable Shares are duly
authorized and, when issued and acquired in accordance with this Agreement, will
be duly and validly issued, fully paid and non-assessable, free and clear of all
Liens imposed on or by Pubco other than restrictions on transfer provided for in
this Agreement.

 

- 9 -

 

 

4.6         Capitalization. The capitalization of Pubco is as set forth on
Schedule 4.6, which Schedule 4.6 shall also include the number of shares of
Pubco Common Stock owned beneficially, and of record, by Affiliates of Pubco as
of the date hereof, if any. Other than as set forth in Schedule 4.6, Pubco has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. There are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Pubco Common Stock, or Contracts, commitments,
understandings or arrangements by which Pubco or any subsidiary of Pubco is or
may become bound to issue additional shares of Pubco Common Stock or Common
Stock Equivalents. The issuance of the Issuable Shares will not obligate Pubco
to issue shares of Pubco Common Stock or other securities to any Person (other
than to the Shareholder) and will not result in a right of any holder of Pubco
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of Pubco are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder or Pubco’s board of directors is required for the issuance of the
Issuable Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to Pubco’s capital stock to which Pubco is
a party or, to the Knowledge of Pubco, between or among any of Pubco’s
stockholders. “Common Stock Equivalents” means any securities of Pubco or of any
subsidiary of Pubco which would entitle the holder thereof to acquire at any
time Pubco Common Stock, including, without limitation, any debt, preferred
stock, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive Pubco Common Stock.

 

4.7         SEC Reports; Financial Statements. Pubco has filed all reports,
schedules, forms, statements and other documents required to be filed by Pubco
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, since March 25, 2011 (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. To the Knowledge of
Pubco, as of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of Pubco included in the SEC Reports (“Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of Pubco as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

4.8         Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or in connection
herewith: (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
Pubco has not incurred any Liabilities (contingent or otherwise) other than (A)
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in Pubco’s financial statements pursuant to GAAP or disclosed in filings made
with the SEC, (iii) Pubco has not altered its method of accounting, (iv) Pubco
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, and (v) Pubco has not issued any equity
securities to any officer, director or Affiliate. Pubco does not have pending
before the SEC any request for confidential treatment of information. Except for
the issuance of the Issuable Shares contemplated by this Agreement or as set
forth on Schedule 4.8, no event, liability or development has occurred or exists
with respect to Pubco or any subsidiary of Pubco or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by Pubco under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

 

- 10 -

 

 

4.9         Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Pubco, threatened
against or affecting Pubco or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Issuable Shares, or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Neither Pubco nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. Except as set forth on
Schedule 4.9 hereto, there has not been, and to the Knowledge of Pubco, there is
not pending or contemplated, any investigation by the SEC involving Pubco or any
current director or officer of Pubco. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
Pubco under the Securities Act.

 

4.10         Labor Relations. No labor dispute exists or, to the Knowledge of
Pubco, is imminent with respect to any of the employees of Pubco which could
reasonably be expected to result in a Material Adverse Effect. None of Pubco’s
employees is a member of a union that relates to such employee’s relationship
with Pubco, and Pubco is not a party to a collective bargaining agreement, and
Pubco believes that its relationships with their employees are good. No
executive officer, to the Knowledge of Pubco , is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other Contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject Pubco to any liability with respect to any of the foregoing matters.
Pubco is in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

4.11         Compliance. To the Knowledge of Pubco , Pubco: (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Pubco under), nor has Pubco received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, or (iii) is not or has not been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

4.12         Regulatory Permits. Pubco possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, except where
the failure to possess such permits could not reasonably be expected to result
in a Material Adverse Effect (“Material Permits”), and Pubco has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

4.13         Title to Assets. Pubco has good and marketable title in all
personal property owned by it that is material to the business of, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Pubco and Liens for the payment of
Taxes, the payment of which is neither delinquent nor subject to penalties.
Pubco does not own any real property. Any real property and facilities held
under lease by Pubco, if any, is held by Pubco under valid, subsisting and
enforceable leases with which Pubco is in compliance.

 

4.14         Patents and Trademarks. Pubco has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or material for use in connection with their business and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Pubco Intellectual Property Rights”). Pubco has not received a notice (written
or otherwise) that any of the Pubco Intellectual Property Rights used by Pubco
violates or infringes upon the rights of any Person. To the Knowledge of Pubco,
all such Pubco Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights. Pubco has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

- 11 -

 

 

4.15         Transactions with Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of Pubco and, to the
Knowledge of Pubco, none of the employees of Pubco is presently a party to any
transaction with Pubco (other than for services as employees, officers and
directors), including any Contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Knowledge of Pubco, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000, other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Pubco and (iii) other employee
benefits.

 

4.16         Sarbanes-Oxley; Internal Accounting Controls. Pubco is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date. Pubco maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. Pubco
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for Pubco and designed such disclosure controls
and procedures to ensure that information required to be disclosed by Pubco in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. Pubco’s certifying officers have evaluated the effectiveness of
Pubco’s disclosure controls and procedures as of the end of the period covered
by Pubco’s most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). Pubco presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying officer
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in Pubco’s internal control over financial reporting (as such
term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, Pubco’s internal control over financial
reporting.

 

4.17         Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.

 

4.18         Issuance of Issuable Shares. Assuming the accuracy of the
Shareholder’s representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and issuance of
the Issuable Shares by Pubco to the Shareholder as contemplated hereby. The
issuance of the Issuable Shares hereunder does not contravene the rules and
regulations of the applicable Trading Market.

 

4.19         Investment Company. Pubco is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

4.20         Listing and Maintenance Requirements. Pubco Common Stock is
currently quoted on FINRA’s Over-the-Counter Bulletin Board (“OTC Bulletin
Board”) under the symbol “SOUL” and Pubco has not, in the 24 months preceding
the date hereof, received any notice from the OTC Bulletin Board or FINRA or any
trading market on which Pubco Common Stock is or has been listed or quoted to
the effect that Pubco is not in compliance with the quoting, listing or
maintenance requirements of the OTC Bulletin Board or such other trading market.
Pubco is, and has no reason to believe that it will not, in the foreseeable
future continue to be, in compliance with all such quoting, listing and
maintenance requirements.

 

4.21         Application of Takeover Protections. Pubco has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under Pubco’s articles of
incorporation or the laws of Nevada that is or could become applicable to the
Shareholder as a result of the Shareholder and Pubco fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of Pubco’s issuance of the Issuable Shares and the
Shareholder’s ownership of the Issuable Shares.

 

- 12 -

 

 

4.22         No Integrated Offering. To the Knowledge of Pubco, and assuming the
accuracy of the Shareholder’s representations and warranties set forth in
Section 3, neither Pubco, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Issuable Shares to be integrated with prior
offerings by Pubco for purposes of (i) the Securities Act which would require
the registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of Pubco are listed or designated.

 

4.23         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, Pubco has filed all necessary Tax Returns and has paid or accrued all
Taxes shown as due thereon, and Pubco has no knowledge of a tax deficiency which
has been asserted or threatened against Pubco.

 

4.24         No General Solicitation. Neither Pubco nor any person acting on
behalf of Pubco has offered or sold any of the Issuable Shares by any form of
general solicitation or general advertising.

 

4.25         Foreign Corrupt Practices. Neither Pubco, nor to the Knowledge of
Pubco, any agent or other person acting on behalf of Pubco, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by Pubco
(or made by any person acting on its behalf of which Pubco is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
FCPA.

 

4.26         Accountants. Pubco’s accounting firm is set forth on Schedule 4.26
of the disclosure schedules. To the Knowledge and belief of Pubco, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) expressed its opinion with respect to the financial
statements included in Pubco’s Annual Report for the year ended February 29,
2012.

 

4.27         No Disagreements with Accountants and Lawyers. To the Knowledge of
Pubco, there are no disagreements of any kind, including but not limited to any
disagreements regarding fees owed for services rendered, presently existing, or
reasonably anticipated by Pubco to arise, between Pubco and the accountants and
lawyers formerly or presently employed by Pubco which could affect Pubco’s
ability to perform any of its obligations under this Agreement, and Pubco is
current with respect to any fees owed to its accountants and lawyers.

 

4.28         Regulation M Compliance.  Pubco has not, and to the Knowledge of
Pubco, no one acting on behalf of Pubco has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of Pubco to facilitate the sale or resale of any of
the Issuable Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of Pubco, or (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of Pubco.

 

4.29         Money Laundering Laws. The operations of Pubco are and have been
conducted at all times in compliance with the Money Laundering Laws and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Pubco with respect to the Money
Laundering Laws is pending or, to the best Knowledge of Pubco, threatened.

 

4.30         Minute Books. The minute books of Pubco made available to Soul and
the Shareholder contain a complete summary of all meetings and written consents
in lieu of meetings of directors and stockholders since the time of
incorporation.

 

4.31         Employee Benefits. Pubco has not (nor for the two years preceding
the date hereof has) had any plans which are subject to ERISA.

 

- 13 -

 

 

4.32         Business Records and Due Diligence. Prior to the Closing, Pubco
delivered to Soul all records and documents relating to Pubco, which Pubco
possesses, including, without limitation, books, records, government filings,
Tax Returns, Charter Documents, corporate records, stock records, consent
decrees, orders, and correspondence, director and stockholder minutes,
resolutions and written consents, stock ownership records, financial information
and records, and other documents used in or associated with Pubco and Pubco’s
subsidiaries, if any.

 

4.33         Contracts. Except as set forth in Schedule 4.33 of the disclosure
schedules hereto, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of Pubco taken as a whole. Pubco is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

4.34         No Undisclosed Liabilities. Except as otherwise disclosed in
Schedule 4.34 of the disclosure schedules, Pubco’s Financial Statements or
incurred in the ordinary course of business after the fiscal year ended February
29, 2012 (the financial statements of which were filed with the SEC along with
Pubco’s annual report on Form 10-K on June 13, 2012), Pubco has no other
undisclosed liabilities whatsoever, either direct or indirect, matured or
unmatured, accrued, absolute, contingent or otherwise. Pubco represent that at
the date of Closing, Pubco shall have no liabilities or obligations whatsoever,
either direct or indirect, matured or un-matured, accrued, absolute, contingent
or otherwise.

 

4.35         No SEC or FINRA Inquiries. To the Knowledge of Pubco, neither Pubco
nor any of its present officers or directors is, or has ever been, the subject
of any formal or informal inquiry or investigation by the SEC or FINRA.

 

4.36         Transfer Agent. Pubco’s transfer agent is Island Stock Transfer.
Such transfer agent is eligible to transfer securities via Depository Trust
Company (“DTC”) and Deposit Withdrawal Agent Commission (“DWAC”).

 

4.37         Disclosure. The representations and warranties and statements of
fact made by Pubco in this Agreement, and all statements set forth in the
certificates delivered by Pubco at the Closing pursuant to this Agreement, are,
as applicable, accurate, correct and complete and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements and information contained herein not false or
misleading. The copies of all documents furnished by Pubco pursuant to the terms
of this Agreement are complete and accurate copies of the original documents.
The schedules, certificates, and any and all other statements and information,
whether furnished in written or electronic form, to Soul or its representatives
by or on behalf of Pubco in connection with this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

ARTICLE 5

INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS

 

5.1         Indemnification.

 

(a)         Subject to the provisions of this Article 5, and irrespective of any
due diligence investigation conducted by Soul with regard to the transactions
contemplated hereby, Pubco agrees to indemnify fully in respect of, hold
harmless and defend Soul, the Soul Subsidiaries and the Shareholder, and each of
the officers, agents and directors of Soul and the Soul Subsidiaries, against
any damages, liabilities, costs, claims, proceedings, investigations, penalties,
judgments, deficiencies, including taxes, expenses (including, but not limited
to, any and all interest, penalties and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on either (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by Pubco in this Agreement; or
(ii) any and all liabilities arising out of or in connection with: (A) any of
the assets of Pubco prior to the Closing; or (B) the operations of Pubco prior
to the Closing.

 

- 14 -

 

 

(b)         Subject to the provisions of this Article 5, Soul agrees to
indemnify fully in respect of, hold harmless and defend Pubco against any Claims
to which she may become subject arising out of or based on (i) any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by Soul and/or the Shareholder in this Agreement; or (ii) any
and all liabilities arising out of or in connection with: (A) any of the assets
of Soul or the Soul Subsidiaries subsequent to the Closing; or (B) the
operations of Soul or the Soul Subsidiaries subsequent to the Closing.

 

5.2         Survival of Representations and Warranties. Notwithstanding any
provision in this Agreement to the contrary, the representations and warranties
given or made by Pubco, Soul and the Shareholder under this Agreement shall
survive the date hereof for a period of twelve (12) months from and after the
Closing Date (the last day of such period is herein referred to as the
“Expiration Date”), except that any written claim for breach thereof made and
delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not effect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely and claims with respect to fraud by Pubco, Soul
or the Shareholder must be made at any time, as long as such claim is made
within a reasonable period of time after discovery by the claiming party.

 

5.3         Method of Asserting Claims, Etc. The party claiming indemnification
is hereinafter referred to as the “Indemnified Party” and the party against whom
such claims are asserted hereunder is hereinafter referred to as the
“Indemnifying Party.” All Claims for indemnification by any Indemnified Party
under this Article 5 shall be asserted as follows:

 

(a)         In the event that any Claim or demand for which an Indemnifying
Party would be liable to an Indemnified Party hereunder is asserted against or
sought to be collected from such Indemnified Party by a third party, said
Indemnified Party shall, within ten (10) business days from the date upon which
the Indemnified Party has Knowledge of such Claim, notify the Indemnifying Party
of such claim or demand, specifying the nature of and specific basis for such
claim or demand and the amount or the estimated amount thereof to the extent
then feasible (which estimate shall not be conclusive of the final amount of
such Claim or demand) (the “Claim Notice”). The Indemnified Party’s failure to
so notify the Indemnifying Party in accordance with the provisions of this
Agreement shall not relieve the Indemnifying Party of liability hereunder unless
such failure materially prejudices the Indemnifying Party’s ability to defend
against the claim or demand. The Indemnifying Party shall have 30 days from the
giving of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party: (i) whether or not the Indemnifying Party disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such Claim
or demand, and (ii) whether or not the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Claims or demand; provided, however, that any Indemnified Party is
hereby authorized prior to and during the Notice Period to file any motion,
answer or other pleading which he shall deem necessary or appropriate to protect
his interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he, she or it does not dispute
liability for indemnification under this Article 5 and that such person desires
to defend the Indemnified Party against such claim or demand and except as
hereinafter provided, the Indemnifying Party shall have the right to defend by
all appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion. The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”). If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his, her or its counsel in contesting
any Claim or demand which the Indemnifying Party elects to contest or, if
appropriate and related to the Claim in question, in making any Counterclaim
against the person asserting the third party Claim or demand, or any
cross-complaint against any person. No Claim for which indemnity is sought
hereunder and for which the Indemnifying Party has acknowledged liability for
indemnification under this Article 5 may be settled without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

 

- 15 -

 

 

(b)         In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party. If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he, she or
it disputes such Claim, then the Indemnifying Party shall be deemed to have
admitted liability for such Claim in the amount set forth in the Claim Notice.

 

(c)         The Indemnifying Party shall be given the opportunity to defend the
respective Claim.

 

ARTICLE 6

COVENANTS OF THE PARTIES

 

6.1          Corporate Examinations and Investigations. Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of Soul and Pubco as each party may request. In order that each party
may have the full opportunity to do so, the Shareholder shall furnish each party
and its representatives during such period with all such information concerning
the affairs of Soul or Pubco as each party or its representatives may reasonably
request and cause Soul or Pubco and their respective officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with each
party’s representatives in connection with such review and examination and to
make full disclosure of all information and documents requested by each party
and/or its representatives. Any such investigations and examinations shall be
conducted at reasonable times and under reasonable circumstances, it being
agreed that any examination of original documents will be at each party’s
premises, with copies thereof to be provided to each party and/or its
representatives upon request.

 

6.2         Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.

 

6.3         Conduct of Business. Subject to the provisions hereof, from the date
hereof through the Closing, each party hereto shall (i) conduct its business in
the ordinary course and in such a manner so that the representations and
warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing and (ii)
not enter into any material transactions or incur any material liability not
required or specifically contemplated hereby, without first obtaining the
written consent of Soul and the Shareholder on the one hand and Pubco on the
other hand. Without the prior written consent of Soul, the Shareholder or Pubco,
except as required or specifically contemplated hereby, each party shall not
undertake or fail to undertake any action if such action or failure would render
any of said warranties and representations untrue in any material respect as of
the Closing.

 

6.4         Litigation. From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such, which, if decided adversely, could reasonably be expected to
have a Material Adverse Effect on Pubco.

 

6.5         Notice of Default. From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.

 

6.6         Bylaws. If necessary, Pubco shall amend its bylaws to permit the
election and/or appointment of additional new directors to Pubco’s Board of
Directors as set forth in Section 7.1(a) below.

 

- 16 -

 

 

6.7         Confidentiality; Access to Information.

 

(a)         Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each party agrees to maintain in confidence any
non-public information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article 8 hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.

 

(b)         Access to Information.

 

(i)         Soul will afford Pubco and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and personnel
of Soul during the period prior to the Closing to obtain all information
concerning the business, including the status of product development efforts,
properties, results of operations and personnel of Soul, as Pubco may reasonably
request. No information or Knowledge obtained by Pubco in any investigation
pursuant to this Section 6.7(b) will affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Transaction.

 

(ii)         Pubco will afford Soul and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Pubco during the period prior to the Closing to obtain all
information concerning the business, including the status of product development
efforts, properties, results of operations and personnel of Pubco, as Soul may
reasonably request. No information or knowledge obtained by Soul in any
investigation pursuant to this Section 6.7(b) will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.

 

6.8         Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.
Notwithstanding the foregoing, the parties hereto agree that Soul will prepare
and file a Current Report on Form 8-K pursuant to the Exchange Act to report the
execution of this Agreement.

 

ARTICLE 7

CONDITIONS TO CLOSING

 

7.1         Conditions to Obligations of Soul and the Shareholder. The
obligations of Soul and the Shareholder under this Agreement shall be subject to
each of the following conditions:

 

(a)          Closing Deliveries. At the Closing, Pubco shall have delivered or
caused to be delivered to Soul and the Shareholder the following:

 

(i)         this Agreement duly executed by Pubco;

 

(ii)        letter of resignation from the Pauline Carson as to all of the
offices she currently holds with Pubco to be effective on the Closing Date
(provided, however, that she shall upon closing be appointed as a vice president
of Pubco), and confirming that such officer has no claim against Pubco in
respect of any outstanding remuneration or fees of whatever nature as of the
Closing;

 

(iii)       letter of resignation of Pubco’s directors other than the
Shareholder, with the resignation of such directors to be effective upon
Closing;

 

- 17 -

 

 

(iv)         resolutions duly adopted by the Board of Directors of Pubco
approving the following events or actions, as applicable:

 

a.         the execution, delivery and performance of this Agreement;

 

b.         the Acquisition and the terms thereof; and

 

c.         the appointment of Peter Anthony Chiodo as President, Treasurer and
Secretary;

 

(v)          a certificate of good standing for Pubco from the State of Nevada,
dated not earlier than five (5) days prior to the Closing Date;

 

(vi)         an instruction letter signed by the President of Pubco addressed to
Pubco’s transfer agent of record, in a form reasonably acceptable to Soul and
consistent with the terms of this Agreement, instructing the transfer agent to
issue stock certificates representing the Issuable Shares to be delivered
pursuant to this Agreement registered in the name of the Shareholder, which
letter shall also provide for the issuance of 1,080,000 shares of Pubco Common
Stock to Pauline Carson on the date that shall be 30 calendar days subsequent to
the Closing Date;

 

(vii)          Intentionally Left Blank;

 

(viii)          A certificate of Island Stock Transfer Inc., Pubco’s transfer
agent and registrar, certifying as of the business day prior to the Acquisition,
a true and complete list of the names and addresses of the record owners of all
of the outstanding shares of Pubco Common Stock, together with the number of
shares of Pubco Common Stock held by each record owner;

 

(ix)         a certificate of the Secretary of Pubco, dated as of the Closing
Date, certifying as to (i) the incumbency of officers of Pubco executing this
Agreement and all exhibits and schedules hereto and all other documents,
instruments and writings required pursuant to this Agreement (the “Transaction
Documents”), (ii) a copy of the Articles of Incorporation and By-Laws of Pubco,
as in effect on and as of the Closing Date, and (iii) a copy of the resolutions
of the Board of Directors of Pubco authorizing and approving Pubco’s execution,
delivery and performance of the Transaction Documents, all matters in connection
with the Transaction Documents, and the transactions contemplated thereby;

 

(x)         an opinion from BK Consulting & Associates, P.C., counsel to Pubco,
with respect to the matters set forth in Exhibit A attached hereto, addressed to
Soul and the Shareholder and dated as of the Closing Date;

 

(xi)         all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information or documents
reasonably requested by Soul’s representatives with respect to Pubco; and

 

(xii)      such other documents as Soul and/or the Shareholder may reasonably
request in connection with the transactions contemplated hereby.

 

(b)         Representations and Warranties to be True. The representations and
warranties of Pubco herein contained shall be true in all material respects at
the Closing with the same effect as though made at such time. Pubco shall have
performed in all material respects all obligations and complied in all material
respects with all covenants and conditions required by this Agreement to be
performed or complied with by them at or prior to the Closing.

 

(c)         No Assets and Liabilities. At the Closing, Pubco shall have no
liabilities, debts or payables (contingent or otherwise) other than those
liabilities listed in Schedule 4.34 of the disclosure schedules hereto, no tax
obligations, no material assets, and except as contemplated in this Agreement,
no material changes to its business or financial condition shall have occurred
since the date of this Agreement.

 

- 18 -

 

 

(d)         SEC Filings. At the Closing, Pubco will be current in all SEC
filings required by it to be filed.

 

(e)         Outstanding Capital Stock. Pubco shall have at least 300,000,000
shares of Pubco Common Stock authorized of which no more than 72,000,000 shares
shall be issued and outstanding in the aggregate at the Closing.

 

(f)         No Adverse Effect. The business and operations of Pubco will not
have suffered any Material Adverse Effect.

 

7.2         Conditions to Obligations of Pubco. The obligations of Pubco under
this Agreement shall be subject to each of the following conditions:

 

(a)         Closing Deliveries. On the Closing Date, Soul and/or the Shareholder
shall have delivered to Pubco the following:

 

(i)           this Agreement duly executed by Soul and the Shareholder;

 

(ii)          resolutions duly adopted by the Board of Directors of Soul
authorizing and approving the execution, delivery and performance of this
Agreement;

 

(iii)         certificates representing the Soul Equity Interests to be
delivered pursuant to this Agreement duly endorsed or accompanied by duly
executed stock powers or instruments of like tenor;

 

(iv)         a certificate of the Secretary or other duly qualified officer of
Soul, dated as of the Closing Date, certifying as to (i) the incumbency of
officers of Soul the Transaction Documents, (ii) a copy of the Articles of
Incorporation and By-Laws of Soul, as in effect on and as of the Closing Date,
and (iii) a copy of the resolutions of the Board of Directors of Soul
authorizing and approving Soul’s execution, delivery and performance of the
Transaction Documents, all matters in connection with the Transaction Documents,
and the transactions contemplated thereby; and

 

(v)         all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and such other documents as Pubco may
reasonably request in connection with the transactions contemplated hereby.

 

(b)         Representations and Warranties True and Correct. The representations
and warranties of Soul and the Shareholder herein contained shall be true in all
material respects at the Closing with the same effect as though made at such
time. Soul and the Shareholder shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.

 

(c)         No Adverse Effect. The business and operations of Soul will not have
suffered any Material Adverse Effect.

 

ARTICLE 8

SEC FILING; TERMINATION

 

8.1         This Agreement may be terminated at any time prior to the Closing:

 

(a)         by mutual written agreement of Pubco and Shareholder;

 

(b)         by either Pubco or the Shareholder if the Transaction shall not have
been consummated for any reason by February __, 2013; provided, however, that
the right to terminate this Agreement under this Section 8.1(b) shall not be
available to any party whose action or failure to act has been a principal cause
of or resulted in the failure of the Transaction to occur on or before such date
and such action or failure to act constitutes a breach of this Agreement;

 

- 19 -

 

 

(c)         by either Pubco or the Shareholder if a Governmental Entity shall
have issued an order, decree or ruling or taken any other action, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Transaction, which order, decree, ruling or other action is final and
non-appealable; or

 

(d)         by the Shareholder, upon a material breach of any representation,
warranty, covenant or agreement on the part of Pubco set forth in this
Agreement, or if any representation or warranty of Pubco shall have become
materially untrue, in either case such that the conditions set forth in Section
7.1 would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
inaccuracy in the representations and warranties by Pubco or breach by Pubco is
curable by Pubco prior to the Closing Date, then the Shareholder may not
terminate this Agreement under this Section 8.1(d) for thirty (30) days after
delivery of written notice from the Shareholder to Pubco of such breach,
provided Pubco continue to exercise commercially reasonable efforts to cure such
breach (it being understood that the Shareholder may not terminate this
Agreement pursuant to this Section 8.1(d) if they shall have materially breached
this Agreement or if such breach by Pubco is cured during such thirty (30) day
period).

 

8.2         Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1(d) or Section 8.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in Section 8.1, Section 8.2 and Article 9 (General Provisions),
each of which shall survive the termination of this Agreement.

 

ARTICLE 9

GENERAL PROVISIONS

 

9.1          Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern Standard Time) on a business day, (b) on the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Eastern
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the party to whom such notice is required to be
given.

 

9.2          Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.

 

9.3          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.

 

9.4          Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.

 

- 20 -

 

 

9.5         Separate Counsel. Each party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any party hereto has acted or is
acting as counsel to any other party hereto in connection with this Agreement.

 

9.6          Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, County of New York for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of the Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an action
or proceeding to enforce any provisions of the Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

9.7          Counterparts and Signatures. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all such counterparts taken together
will constitute one and the same Agreement. This Agreement, to the extent
delivered by means of a facsimile machine or electronic mail (any such delivery,
an “Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them in person to all other
parties. No party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

9.8         Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties upon approval by the party,
if such party is an individual, and upon approval of the Boards of Directors of
each of the parties that are corporate entities.

 

9.9         Parties In Interest. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective heirs, legal representatives, successors and assigns of the
parties hereto.

 

9.10         Waiver. No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

 

9.11         Expenses. At or prior to the Closing, the parties hereto shall pay
all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.

 

* * * * * * * * * *

 

- 21 -

 

 

IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first written above.

 

PUBCO:

 

SOUL AND VIBE INTERACTIVE INC.,

a Nevada corporation

 

By: /s/ Pauline Carson     Pauline Carson     Chief Executive Officer  

 

Address for Notices:

 

Address:       Tel:   Fax:  

 

- 22 -

 

 

SIGNATURE PAGE OF SOUL

 

SOUL AND VIBE ENTERTAINMENT, INC.

a Nevada corporation

 

By:       President  

 

Address for Notices:

 

Address:   Tel:   Fax:  

 

- 23 -

 

 

SIGNATURE PAGES OF SHAREHOLDER

 

SHAREHOLDER:

_________________

 

By:     Name:     Title:    

 

Address for Notices:

 

Address:                 Tel:     Fax:    

 

The Shareholder hereby certifies that he is:

 

  ____ an “Accredited Investor” under Regulation D of the Securities Act (see
Section 3.4 and Annex I of this Agreement.

 

- 24 -

 

 

ANNEX I

 

ACCREDITED INVESTOR DEFINITION

 

Category A   The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
excluding the value of such person’s primary residence, presently exceeds
$1,000,000.       Category B   The undersigned is an individual (not a
partnership, corporation, etc.) who had an income in excess of $200,000 in each
of the two most recent years, or joint income with his or her spouse in excess
of $300,000 in each of those years (in each case including foreign income, tax
exempt income and full amount of capital gains and losses but excluding any
income of other family members and any unrealized capital appreciation) and has
a reasonable expectation of reaching the same income level in the current year.
      Category C   The undersigned is a director or executive officer of Pubco
which is issuing and selling the securities.       Category D   The undersigned
is a bank; a savings and loan association; insurance company; registered
investment company; registered business development company; licensed small
business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors.       Category E   The
undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.       Category F   The
undersigned is either a corporation, partnership, Massachusetts business trust,
or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.      
Category G   The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor“ as defined in
Regulation 506(b)(2)(ii) under the Act.       Category H   The undersigned is an
entity (other than a trust) in which all of the equity owners are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this
Agreement.

 

- 25 -

 

 

EXHIBIT A

 

FORM OF OPINION OF COMPANY’S COUNSEL

 

The opinion of [Company Counsel] which is called for by Section 7.1(a)(x) of the
Share Exchange Agreement (the “Agreement”) shall be satisfactory in form and
substance to Soul and shall cover the matters set forth below, subject to such
assumptions, exceptions and qualifications as may be acceptable to Soul and
counsel to Soul:

 

 

1.         The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business, to own and hold its
properties owned and leased, to enter into the Agreement and to carry out the
provisions of such agreements.

 

2.         The Board of Directors of the Company has duly approved the Agreement
and the execution, delivery and performance thereof. The Exchange has been duly
approved by the holders of the outstanding shares of capital stock of the
Company (the “Stockholders”). All action by the Company and the Stockholders
required to authorize the Agreement and the Exchange, the execution, delivery
and performance of the Agreement and the consummation of the Exchange have been
validly taken.

 

3.         The Agreement has been duly executed and delivered by the Company and
is the legal, valid and binding obligation of the Company enforceable against
the Company in accordance with its respective terms.

 

4.         The execution, delivery and performance by the Company of the
Agreement and the consummation by the Company of the Exchange and the
transactions contemplated by the Agreement: (a) will not violate or contravene
in any material respect (i) to the best of our knowledge, any provision of
Nevada Law or United States law, (ii), to the best of our knowledge, any rule or
regulation of the State of Nevada or United States government or any agency
thereof or pursuant to Nevada Law (iii), to the best of our knowledge, any
order, writ, judgment, injunction, decree, or determination or award applicable
to the Company, or (iv) any provision of the Company’s Certificate of
Incorporation or By-laws, as currently in effect; (b) will not violate or be in
conflict with the terms of, result in a breach of or constitute (with or without
notice or lapse of time or both) a default in any material respect under the
terms of, or permit any contracting party to terminate or revise pursuant to the
terms of, any indenture, loan or credit agreement, note agreement, deed of
trust, trust (constructive or otherwise), mortgage, security agreement or other
agreement, lease or other instrument, commitment or arrangement known to us to
which the Company is a party or by which the Company or any of its properties,
assets or rights is bound or affected; (c) to the best of our knowledge, will
not, under the terms of any of the items mentioned in clause (b), result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any asset, property or right of the Company; and (d), to the
best of our knowledge, will not require the authorization, consent or approval
of, filing with, or other act by, any United States or Nevada (state or local)
governmental authority, agency or instrumentality, that has not been obtained,
in order to permit the business presently carried on by the Company to continue
unimpaired after the Exchange.

 

- 26 -

 

 

5.         To the best of our knowledge, (a) Schedule 4.6 of the Agreement
contains a true and complete list of the names and addresses of the record and
beneficial holders of all of the Company Common Stock and Equity Securities,
which have been validly issued and fully paid and are non-assessable, together
with the number and percentage of securities held, and (b) other than as
indicated on such Schedule 4.6, the Company has no outstanding subscriptions,
options, warrants, calls, contracts, demands, commitments, convertible
securities or other instruments, agreements or arrangements of any character or
nature whatsoever under which the Company is or may be obligated to issue
Company Common Stock or other securities of any kind.

 

6.         To the best of our knowledge, (i) except as disclosed on Schedule 4.9
to the Agreement, there are no legal actions, suits, arbitrations or
administrative or other governmental investigations or proceedings (whether or
not purportedly on behalf of the Company) pending or threatened against the
Company or the properties, assets or business of the Company at law or in equity
or before or by any court, governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or before any arbitrator, (ii)
the Company is not in default with respect to any judgment, order, writ,
injunction, decree, determination or award applicable to the Company of any
court, arbitrator or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, and (iii) the Company is not in breach
or default under its Certificate of Incorporation or By-laws, as currently in
effect.

 

- 27 -

